IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 41 EAL 2018
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
MICHAEL FELDER,                               :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of June, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Does not a sentence of 50 years to life imposed upon a juvenile constitute
      a de facto life sentence requiring the sentencing court, as mandated by this
      Court in Commonwealth v. Batts, 163 A.3d 410 (Pa. 2017) (“Batts II”), first
      find permanent incorrigibility, irreparable corruption or irretrievable
      depravity beyond a reasonable doubt?